Citation Nr: 0102264	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-03 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas, 
which increased the evaluation for the veteran's service-
connected left knee disability from 0 to 10 percent, denied 
service connection for a bilateral hip disability, and denied 
an application to reopen a claim for service connection for a 
right knee disability.

In an August 1999 decision, the RO assigned a temporary total 
rating for the veteran's left knee under 38 C.F.R. § 4.30 
(2000), effective February 9, 1998 to March 31, 1998, and 
resumed the 10 percent disability rating, effective April 1, 
1998.  This decision is not before the Board at this time.  
However, the Board has noted that in a statement in support 
of claim received in March 2000, he requested a dependent 
rate for the month of March 1998 because of the temporary 
total rating.  He submitted a VA Form 21-686c, Declaration of 
Status of Dependents.  As this issue has been neither 
procedurally prepared nor certified for appellate review, it 
is referred to the RO for appropriate initial action.


FINDINGS OF FACT

1.  The veteran had a range of left knee motion of zero to 
135 degrees at the time of the most recent VA examination in 
April 2000.

2.  The left knee disability is not shown to be productive of 
moderate subluxation or moderate instability.

3.  The left knee disability is not shown to involve a 
dislocated semilunar cartilage with frequent episodes of 
effusion into the left knee joint.

4.  The left knee is not shown to manifest limitation of 
motion to at least 30 degrees of flexion and 15 degrees of 
extension.

5.  The veteran does not have malunion of the left tibia and 
fibula with a moderate left knee disability.

6.  The veteran's left knee disability is manifested by 
degenerative changes with painful motion.

7.  The evidence does not show that the veteran's bilateral 
hip disability is caused, or aggravated by, his service-
connected left knee disability; nor does the evidence 
indicate that the bilateral hip disability was incurred 
during his period of service, or that it became manifest 
within the one year following his separation from service.

8.  The RO denied a claim for entitlement to service 
connection for a right knee disability in November 1993.  He 
veteran was notified of this decision that month and did not 
file a timely appeal.

9.  Additional evidence submitted since the November 1993 
decision bears directly on the issue of the origin of the 
veteran's right knee disability.

10.  The evidence does not show that the veteran's right knee 
disability is caused, or aggravated by, his service-connected 
left knee disability; nor does the evidence show that his 
right knee disability was incurred during his period of 
service or that it became manifest within the one year 
following his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5261, 5262 and 5263 (2000).

2.  The criteria for an additional 10 percent evaluation for 
left knee arthritis with pain have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2000); VAOPGCPREC 9-98.

3.  A bilateral hip disability was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

4.  Evidence received since the RO's November 1993 denial of 
the veteran's claim for service connection for a right knee 
disability is new and material, and the claim for such 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).

5.  A right knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he incurred a 
left knee injury during his period of service.  They also 
show that he treated for the resulting left knee disability 
on many occasions.  These records do not show that he was 
treated for a bilateral hip disability or a right knee 
disability.  His July 1992 service separation medical 
examination indicates that a clinical evaluation of the lower 
extremities revealed normal findings.

On VA medical examination of the joints in October 1992, the 
veteran reported that the cast and physical therapy for his 
left knee had caused him to use his right knee more 
frequently during his period of service.  He also reported 
that he experienced some right knee difficulties in service.  
An examination of his knees did not reveal any deformity, 
atrophy, instability, effusion, swelling or erythema.  Range 
of motion of both knees was within normal limits.  No 
crepitance was detected in either knee.  X-ray examinations 
of the knees revealed normal findings.  The examiner's 
impressions noted the residual of left knee injury without 
any significant objective abnormalities and a history of pain 
in the right knee while wearing a cast and undergoing 
physical therapy to the left knee, also without any 
significant objective abnormalities.

On VA medical examination in October 1992, the veteran's 
lower extremities were negative for any abnormalities.  A 
neurological examination was also negative.  The examiner 
noted no systemic disease.

In a November 1993 decision, the RO granted service 
connection for the left knee disability and assigned it a 
noncompensable evaluation.  The RO also denied service 
connection for a right knee disability.  In so doing, the RO 
held that there was no evidence that the veteran received 
treatment for a right knee disability during his period of 
service.  The RO also held that the October 1992 VA 
examination report included only a subjective history of 
right knee pain and did not include any significant objective 
abnormalities.

In a statement in support of claim received in April 1998, 
the veteran requested an increased evaluation for his left 
knee disability, service connection for a bilateral hip 
disability, and the reopening of claim for service connection 
for a right knee disability.  In support of his claims, he 
submitted private medical records from Wise County Medical 
and Surgical Associates indicating bilateral knee and hip 
pain in June 1997.

VA outpatient treatment records show that an examination of 
the left knee revealed full range of motion that was negative 
for redness and swelling during an examination in June 1997.  
In July 1997, Magnetic Resonance Imaging (MRI) testing of his 
left knee revealed a linear signal abnormality in the 
anterior horn of the medial meniscus which represented a 
possible tear, the remaining soft tissues being within normal 
limits, an ossific density which may have been an ossicle or 
possibly related to a prior trauma, and a probable bipartite 
patella.

Private medical records from Decatur Community Hospital, 
dated in December 1997, do not include any findings that 
pertain to the veteran's knees or hips.

A VA operation report shows that the veteran underwent a left 
knee arthroscopy with debridement of a tear in February 1998.  
It was noted that he was in a stable condition following this 
procedure.  The postoperative diagnosis noted a "meniscule 
tear" of the left knee.

Private medical records from Quest Diagnostics, dated from 
September to December 1998, do not include any findings that 
pertain to the veteran's knees or hips.  A prescription from 
Wise County Medical and Surgical Associates, dated in 
February 1999, indicates that the veteran has degenerative 
joint disease of the hip and knees and that they may have 
been due to an accident sustained in 1992 while he was on 
active duty.

At a March 1999 hearing, the veteran testified that he was 
regularly treated for his left knee disability at the Dallas 
VA Medical Center.  He also testified that he experienced 
occasional swelling in his left knee.  He was employed in the 
office of a plumbing company and indicated that he had not 
missed any work because of his left knee.  He also reported 
that he had not received any treatment for his hips or right 
knee.

Additional VA outpatient treatment records obtained by the RO 
include notations indicating arthritis in the knees and hips 
in March 1999.  He was also assessed as having degenerative 
joint disease of the left knee.  Later that month, an 
examination of his left knee revealed that it had a full 
range of motion and that it was negative for effusion and 
pain.  The veteran was assessed as having a status post left 
knee arthroscopy with debridement and a bilateral 
chondromalacia patella.

In a VA medical examination held in April 2000, the veteran 
reported that he experienced problems with his hips shortly 
after he carried a rucksack in the service.  He also reported 
that he was still employed as an office manager for a 
plumbing company.  An examination of the veteran revealed 
that he had a normal gait.  A popping sound was heard on the 
right hip, but not the left hip.  Both knees had a good 
alignment and were negative for swelling.  The patellas and 
collateral and cruciate ligaments were stable.  The range of 
motion for both knees was 0 to 135 degrees.  There was some 
moderate patellar crepitus in his left knee.  A McMurray's 
test elicited pain in the left knee.  It was noted that MRI 
testing of the left knee had revealed degenerative changes on 
the medial meniscus.  The veteran was diagnosed as having a 
medial meniscus tear of the left knee, popping hips, and hip 
pain.  The examiner stated that the tear of the anterior horn 
of the veteran's medial meniscus of the left knee would not 
cause an orthopedic problem to develop in his right knee or 
hips.

Claims Assistance

The Board must also note that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that VA has fulfilled the duty 
to assist the veteran in the development of his claims.  The 
RO has made an extensive effort to obtain private medical 
records cited by the veteran, as well as service records and 
VA records.  There is no indication of the existence of other 
Federal government records that would substantiate the 
claims.  Neither the veteran nor his representative has cited 
any other medical information that the RO has not attempted 
to obtain.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in obtaining all 
medical records that could substantiate the claims.

The Board finds that the recent evaluations fulfill the 
requirements of the recent legislation to provide an 
examination in a compensation claim.  The RO has also advised 
the veteran and his representative of the evidence necessary 
to support the claims, the evidence available, and the 
results of its efforts to obtain records.  As there is no 
indication of outstanding evidence that could substantiate 
the claim or the need for a further VA examination or 
opinion, the RO has gone beyond the mandates of the Veterans 
Claims Assistance Act of 2000.  As a result, the requirement 
is moot that the RO notify the claimant of how the tasks of 
developing the record are to be divided between VA and the 
claimant.  Accordingly, the Board may proceed with the 
adjudication of this claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

The Left Knee Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's left knee disability has been reviewed under 
Diagnostic Codes 5010, 5256, 5257, 5258, 5260, 5261, 5262 and 
5263 (2000).  Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  Diagnostic Code 5257 provides 
that when there is recurrent slight subluxation or lateral 
instability or other slight impairment of a knee, a 10 
percent evaluation will be assigned.  A 20 percent evaluation 
will be assigned for moderate subluxation or moderate 
instability of a knee.  A 30 percent evaluation requires 
severe recurrent subluxation or severe lateral instability.  
38 C.F.R. § 4.71a , Diagnostic Code 5257 (2000).  Diagnostic 
Code 5258 provides that evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint will warrant a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).  Diagnostic Code 5261 provides that a 10 percent 
rating is warranted when extension is limited to 10 degrees.  
A 20 percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  When extension is 
limited to 30 degrees, a rating of 40 percent is warranted.  
When extension is limited to 45 degrees, a rating of 50 
percent may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula, manifested by malunion, 
with slight knee disability.  A moderate knee disability 
warrants a 20 percent rating, and a marked knee disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a , 
Diagnostic Code 5262 (2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, the Court has also indicated 
that when a diagnostic code is not predicated on lost range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the left knee disability under Diagnostic 
Codes 5003 and 5010 as he has a normal range of motion of 0 
to 135 degrees.  It is likewise clear that Diagnostic Code 
5256 is not applicable to this case as there has been no 
showing or finding of ankylosis relative to the veteran's 
left knee.  The Board also finds that an evaluation in excess 
of 10 percent is unwarranted for the veteran's left knee 
disability under Diagnostic Code 5257.  An increased rating 
under this code requires the evidence show that his left knee 
exhibits moderate subluxation or instability.  This is not 
shown.  In particular, while the private medical records from 
Wise County Medical Center show that he was assessed as 
having left knee pain in June 1997, VA outpatient treatment 
records show that his left knee had a normal range of motion 
and was negative for any redness or swelling in June 1997.  
In addition, although the veteran testified that he treated 
his left knee disability on a regular basis and that he 
experienced swelling on his left knee, he also testified that 
he had not missed any work because of his left knee and that 
the swelling in his left knee was an occasional occurrence.  
Moreover, while the April 2000 VA examination report shows 
that he has some pain and patellar crepitus in his left knee, 
it also shows that his left knee was negative for swelling, 
that its alignment was good, and that its collateral and 
cruciate ligaments were stable.  As a result, the Board finds 
that the symptoms associated with his left knee disability 
are appropriately characterized as mild in nature.  As such, 
an evaluation in excess of 10 percent is not warranted for 
the left knee disability under Code 5257.

An evaluation in excess of 10 percent is not warranted for 
the veteran's left knee disability under Diagnostic Code 
5258.  An increased rating under this code requires evidence 
of a dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the left knee joint.  This is 
not shown by the evidence.  In particular, while recent 
evidence shows that the veteran experiences pain and crepitus 
in his left knee, it presents no reports of findings of 
effusion relative to his left knee.  Of greater significance 
is the fact that this evidence is devoid of any report or 
clinical finding that the semilunar cartilage in his left 
knee is dislocated.  Consequently, an evaluation in excess of 
10 percent is not warranted for the veteran's left knee 
disability under 5258.

As evidence does not show that his range of left knee motion 
is limited to at least 30 degrees of flexion, an evaluation 
in excess of 10 percent is unwarranted under Code 5260.  
Likewise, as his left knee motion is not shown to be limited 
to at least 15 degrees of extension, an evaluation in excess 
of 10 percent is unwarranted under Code 5261.

An evaluation in excess of 10 percent is also not warranted 
for the veteran's left knee disability under Diagnostic Code 
5262.  An increased evaluation under this code requires the 
evidence to show an impairment of the left tibia and fibula, 
manifested by malunion, with a moderate left knee disability.  
In this case, evidence presents no report or finding of 
malunion of the tibia or fibula of the veteran's left knee.  
In addition, for the reasons outlined earlier, the evidence 
shows that his left knee disability is most appropriately 
classified as mild in nature.  As a result, an evaluation in 
excess of 10 percent is not warranted for the veteran's left 
knee disability under Code 5262.

The RO held that this case does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board concurs with the RO as to 
this matter.  Recent evidence does not show that the veteran 
has been hospitalized frequently for his left knee 
disability.  In addition, the evidence does not show that his 
left knee disability causes a marked interference with 
employment.  Rather, the evidence shows that he is employed 
as an office manager for a plumbing company.  The Board finds 
that the evidence reflects that the overall disability 
picture does not rise to a level that would warrant assigning 
his left knee disability an evaluation in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) 
(2000).

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent based on his complaints 
of pain and functional limitation.  However, the 10 percent 
evaluation assigned under Diagnostic Code 5257 specifically 
encompasses dysfunction due to pain or functional limitation 
due to instability.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to this case.  See 
Johnson, 9 Vet. App. at 7 and Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
left knee disability under any one of the Diagnostic Codes 
cited above.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000).  However, the Board has also considered whether the 
veteran is entitled to a separate disability rating for 
arthritis in the left knee.  

When a knee disorder is rated under Diagnostic Code 5257, the 
veteran must also have at least a noncompensable limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  See 
VAOPGCPRECS 23-97, 9-98.  As reported earlier, Diagnostic 
Code 5260 states that knee flexion limited to 60 degrees will 
be assigned a 0 percent rating.  Similarly, under Diagnostic 
Code 5261, knee extension limited to 5 degrees will be 
assigned a 0 percent rating.  In this case, the April 2000 VA 
examination report shows that the range of left knee motion 
is from 0 to 135 degrees.  Nevertheless, the Court has held 
that "painful motion of a major joint" caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v Derwinski, 1 Vet. App. 
484, 488 (1991).  Accordingly, because the April 2000 VA 
examination report indicates degenerative changes and because 
this report also includes objective evidence of left knee 
pain, the Board holds that this degenerative arthritis 
warrants a separate 10 percent rating under Diagnostic Codes 
5003 and 5010.

The Bilateral Hip Disability

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Additionally, where arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board finds that the veteran's claim for service 
connection for a bilateral hip disability must be denied.  
The evidence does not show that the symptoms associated with 
the bilateral hip disability are caused, or aggravated by, 
his service-connected left knee disability.  While the 
service medical records show that he was treated for a left 
knee disability on many occasions, they are devoid of any 
report or clinical finding that this left knee disability 
caused, or aggravated, a bilateral hip disability.  In fact, 
a clinical evaluation of his lower extremities revealed 
normal findings at the time of his July 1992 service 
separation medical examination.  

Although post-service private and VA medical records show 
that he was assessed as having degenerative joint disease of 
the hip and bilateral hip pain, they fail to show that these 
disabilities were caused, or aggravated by, his service-
connected left knee disability.  In April 2000, the examiner 
specifically found that the tear of the anterior horn of the 
medial meniscus of the left knee would not cause an 
orthopedic problem to develop in his hips.  As such, the 
preponderance of the evidence is against the claim that the 
bilateral hip disability was caused, or aggravated by, his 
service-connected left knee disability.  The claim for 
service connection for a bilateral hip disability must be 
denied under these circumstances.

The Board observes that the veteran's service medical records 
are devoid of any report or clinical finding of a bilateral 
hip disability.  In addition, post-service private and VA 
medical records show that he was diagnosed as having a 
bilateral hip disability no earlier than June 1997, nearly 
five years after his separation from service.  Moreover, none 
of these records demonstrates that there is any causal 
relationship between his bilateral hip disability and his 
period of service.  The Board is aware that the February 1999 
prescription from Wise County Medical and Surgical Associates 
includes a notation that the veteran had degenerative joint 
disease of the hip, and that it may have been due to an 
accident sustained in 1992 while he was on active duty.  
However, the Board emphasizes that this record does not 
contain any clear clinical findings about the etiology of the 
bilateral hip disability.  This notation appears to simply 
reflect a history as reported by the veteran, rather than a 
medical determination.  A bare transcription of lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  This prescription 
does not demonstrate that the bilateral hip disorder is of 
service origin.  The Board finds that this evidence is 
entitled to limited probative weight.

There is no competent evidence of record that establishes 
that the bilateral hip disability originated during his 
period of service.  In addition, there is no competent 
evidence that the arthritis of his hips became manifest 
within the one year following his separation from service.  
Therefore, the claim for service connection for a bilateral 
hip disability is denied.

The Board has carefully considered the testimony and 
statements from the veteran regarding the etiology of his 
bilateral hip disability.  However, as a layman, he is not 
qualified to render such an opinion as to medical diagnosis, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching this decision, the Board has also considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor.  However, it is noted that application of 
the benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49, 53-56.  
Such is decidedly not the case in this instance where the 
evidence is against the determination that the veteran's 
bilateral hip disability was caused, or aggravated by, his 
service-connected left knee disability, or that his bilateral 
hip disability originated in service, or became manifest 
within the one year following his separation from service.

Right Knee Disability

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim for 
service connection for a right knee disability.  As reported 
earlier, the RO denied the veteran's claim for service 
connection for a right knee disability in November 1993, in 
part, because the evidence included only a subjective history 
of right knee pain, and did not include any significant 
objective abnormalities.

Private medical records from Wise County Medical and Surgical 
Associates show that the veteran was assessed as having right 
knee pain in June 1997.  Moreover, VA outpatient treatment 
records show that he was assessed as having arthritis of the 
right knee in March 1999.  This evidence undermines part of 
the basis for the RO's denial in 1993, namely, that there was 
no evidence which showed that the veteran had a right knee 
disability.  As such, the evidence received since the RO 
denied the veteran's claim for service connection for a right 
knee disability in November 1993 is new and material, and it 
must be considered in order to fairly decide the merits of 
this claim.  Accordingly, the veteran's claim for service 
connection for a right knee disability is reopened, and a 
review of the entire evidence of record is warranted.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  The 
Board must determine if the veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the veteran has been 
prejudiced thereby.  Bernard, 4 Vet. App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  He has 
exercised his right to a hearing.  The veteran's arguments 
and those of his representative focus on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Likewise, his testimony has been directed at the 
merits of the claim.  Consequently, the Board finds the 
veteran would not be prejudiced by the adjudication of his 
claim at that time.  As a result, there is no basis for 
additional delay in the adjudication of this case and the 
Board will proceed with the adjudication of the claim of 
entitlement to service connection on a de novo basis.

After reviewing the entire evidence of record, the Board is 
of the opinion that the veteran's claim for service 
connection for a right knee disability must be denied.  The 
evidence does not show that the symptoms associated with the 
right knee disability are caused, or aggravated by, his 
service-connected left knee disability.  The veteran's 
service medical records do show that he was treated for a 
left knee disability on many occasions.  However, they do not 
show that his left knee disability caused, or aggravated, a 
right knee disability.  Rather, a clinical evaluation of his 
right lower extremity revealed normal findings at the time of 
his July 1992 service separation medical examination.  
Although post-service private and VA medical records show 
that he was diagnosed as having various right knee 
disabilities, they do not show that these disabilities were 
caused, or aggravated by, his service-connected left knee 
disability.  Instead, the April 2000 VA examination report 
clearly shows that the tear of the anterior horn of the 
medial meniscus of the left knee would not cause an 
orthopedic problem to develop in his right knee.  The 
evidence clearly does not support a determination that the 
right knee disability is caused, or aggravated by, his 
service-connected left knee disability.  Consequently, the 
veteran's claim for service connection for a right knee 
disability must be denied.

The Board also notes that the veteran's service medical 
records are devoid of any report or clinical finding of a 
right knee disability.  In addition, his post-service private 
and VA medical records show that he was diagnosed as having a 
right knee disability no earlier than June 1997, nearly five 
years after his separation from service.  Moreover, none of 
these records demonstrates that there is any causal 
relationship between his right knee disability and his period 
of service.  

As noted above, the February 1999 prescription from Wise 
County Medical and Surgical Associates does include notations 
that the veteran had degenerative joint disease of the right 
knee and that this may have been due to an accident sustained 
in 1992 while he was on active duty.  However, as reported 
earlier, this notation was included in a prescription and is 
devoid of any clinical finding which substantiates it.  As 
such, this notation appears to simply reflect a history as 
reported by the veteran, rather than a medical determination.  
As reported earlier, a bare transcription of lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore, 8 Vet. App. at 406.  This prescription does not 
demonstrate that his right knee disability is of service 
origin and is entitled to very limited probative weight.  

The competent evidence of record does not support the claim 
that the right knee disability originated during his period 
of service or was caused by the left knee.  There is 
significant evidence against these theories.  There is also 
no competent evidence that he had a right knee disability 
within the one year following his separation from service.  
Instead, the October 1992 VA examination report shows that an 
examination of his right knee was negative for arthritis.  In 
light of the above, the veteran's claim for service 
connection for a right knee disability is denied.

The Board has considered the testimony and statements from 
the veteran regarding the etiology of his right knee 
disability.  However, as reported earlier, he is a layman and 
is not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu, 2 Vet. App. at 
492.

In reaching this decision, the Board has considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor.  However, as reported earlier, application 
of the benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49, 53-56.  
Such is not the case in this instance because the evidence 
does not establish that the veteran's right knee disability 
is caused, or aggravated by, his service-connected left knee 
disability, or that his right knee disability originated in 
service, or became manifest within the one year following his 
separation from service.


ORDER

An evaluation in excess of 10 percent for a left knee 
disability is denied.  

A separate rating of 10 percent for left knee pain with 
arthritis is granted.

Service connection for a bilateral hip disability is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a right knee 
disability is reopened.

Service connection for a right knee disability is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals


 

